El Juez Asociado Se. del Tiobo,
emitió la opinión del tribunal.
John Sidney Durkin, alegando ser dueño de una finca rús-tica de quince cuerdas, situada en Barros, entabló demanda de desahucio en precario contra Francisco Serrano. Este contestó oponiéndose y alegando que posee la finca pero no en precario, sino en concepto de dueño. Fue el pleito a jui-cio. Se practicaron las pruebas de ambas partes y la corte falló finalmente decretando el desahucio solicitado. El de-mandado apeló entonces para ante este tribunal.
El demandante probó en el acto de la vista que había *617comprado la finca a Aristela Rodríguez, en 1919. Dicha finca fné rematada para el pago de contribuciones, adquiriéndola El Puerto de Puerto Rico en 1910. El expediente se dirigió contra Ambrosio Rodríguez, padre de Aristela, y Aristela luego redimió la finca.
Prima, facie el demandante demostró un título perfecto al dominio de la finca en cuestión. Pero el demandado pre-sentó a su vez prueba tendente a demostrar que'desde hacía más de treinta años poseía la finca en concepto de dueño. Surgió entonces un verdadero conflicto de títulos que no cabe resolver dentro de los trámites del juicio de desahucio, según la constante y repetida jurisprudencia de este tribunal.
Se sostiene que el propio Serrano trató de redimir la finca. Quizás esta circunstancia pueda apreciarse en contra suya, pero a nuestro juicio no le impide alegar su condición de dueño.
Sostiene la corte sentenciadora que mientras no se anule la venta hecha al demandante Durkin, éste tiene derecho al desahucio solicitado contra el demandado, y cita en apoyo de su criterio los casos de León v. Alvarado, 24 D. P. R. 700, y Ortiz v. Aguayo, 26 D. P. R. 735.
No estamos conformes. Los casos invocados son distin-tos. En el de León hubo un pleito previo entre las mismas partes, adjudicándose al demandante una casa propiedad del demandado. Subsiguientemente se estableció el desahucio para desalojar de la casa al demandado. El demandado alegó en el juicio de desahucio que había solicitado la nulidad del primitivo juicio y esta corte decidió que eso no era motivo para obstaculizar la marcha del desahucio, pues mientras la nulidad no se obtuviera, el demandante seguía siendo dueño y como tal tenía derecho a que el demandado desocupara la casa. En este caso que resolvemos no hubo juicio ordinario previo. Tina persona que está en posesión de una finca y que sostiene y aporta evidencia tendente a probar que lo está en concepto de dueño, es demandada en desahucio. No im-porta que el demandante presente un título prima facie bueno. *618También el demandado presenta otro título prima facie bueno. La cuestión es que surge un conflicto de títulos por vez pri-mera ante la corte y que no es el pleito de desahucio el pro-pio para dirimirlo.
Tampoco es aplicable el otro caso citado, o sea el de Ortiz v. Aguayo, supra, en el que en armonía con la otra deci-sión se establece la doctrina de que “el recurso extraordi-nario de injunction no es el adecuado para suspender el pro-cedimiento de desahucio so pretexto de estar pendiente una acción que afecta a la validez del título del demandante en el desahucio.”
Por las razones expuestas debe revocarse la sentencia apelada, y en su lugar dictarse otra desestimando la de-manda, sin perjuicio de que la parte demandante ejercite el derecho de que se crea asistida en el pleito ordinario que corresponda.

Revocada la sentencia y desestimada la de-manda sin perjuicio de que él demandante ejercite el derecho de que se crea asistido en el pleito ordinario que corresponda.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. "Wolf no tomó parte en la resolución de este caso.